People v Cleverin (2019 NY Slip Op 02893)





People v Cleverin


2019 NY Slip Op 02893


Decided on April 17, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 17, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
JOHN M. LEVENTHAL
FRANCESCA E. CONNOLLY
VALERIE BRATHWAITE NELSON, JJ.


2016-11389
 (Ind. No. 12071/08)

[*1]The People of the State of New York, respondent,
vGilbert Cleverin, appellant.


Paul Skip Laisure, New York, NY (Ronald Zapata of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Jodi L. Mandel, and Julian Joiris of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Elizabeth Foley, J.), rendered October 3, 2016, convicting him of assault in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that judgment is affirmed.
The defendant's contentions concerning two orders of protection issued at the time of sentencing survive his valid waiver of the right to appeal (see People v Gibson-Parish, 153 AD3d 1273; People v Bernardini, 142 AD3d 671; People v Kumar, 127 AD3d 882; People v Smith, 112 AD3d 759; People v Morrisohn, 111 AD3d 853; People v Cedeno, 107 AD3d 734). However, the defendant's contentions regarding the orders of protection are unpreserved for appellate review (see People v Nieves, 2 NY3d 310; People v Gibson-Parish, 153 AD3d 1273; People v Mitchell, 142 AD3d 1185; People v Bernardini, 142 AD3d 671; People v May, 138 AD3d 1146; People v O'Connor, 136 AD3d 945; People v Hunter, 135 AD3d 958; People v Fortier, 130 AD3d 642), and we decline to review them in the exercise of our interest of justice jurisdiction.
SCHEINKMAN, P.J., LEVENTHAL, CONNOLLY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court